Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 15/780431 application is in response to the communications filed May 03, 2022. 
Claims 1, 10, 11 and 17-19 were amended May 03, 2022. 
Claim 20 was added as new May 03, 2022. 
Claims 1-13 and 16-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a manufacture. 
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of controlling a medical intervention device to perform an interventional medical procedure receiving a report template class of an interventional medical procedure, wherein the report template class is a structured data record enabling the input and storage of medical data comprising a plurality of template class elements, and a plurality of template class rules, wherein the class elements are atomic data records, and wherein the plurality of the template class rules define a status of the interventional medical procedure at which the template class elements are available for data input, receiving an interventional procedure status indication from an interventional procedure monitoring device, wherein the interventional procedure status indication provides information about a current stage of a plurality of stages of the interventional medical procedure, determining an availability condition of a template class element in the plurality of template class elements, where an availability condition defines if the template class element is available for data input, by comparing the interventional procedure status indication to one of the plurality of template class rules, enabling a data input into the template class element if the availability condition is satisfied, receiving data input into the template class element for which data input has been enabled to form structured interventional medical reporting data, generating a clinical report of the interventional medical procedure using structured interventional medical reporting data. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a non-transitory computer readable medium storing instructions executable by an electronic processor to perform a method for the formation of a clinical report during an interventional medical procedure using structured interventional medial reporting data” and “outputting the clinical report”, a non-transitory computer readable medium storing instructions executable by an electronic processor to perform a method for the formation of a clinical report during an interventional medical procedure using structured interventional medial reporting data, the method comprising: controlling a medical intervention device to perform an interventional medical procedure, receiving a report template class of an interventional medical procedure, wherein the report template class is a structured data record enabling the input and storage of medical data comprising a plurality of template class elements, and a plurality of template class rules, wherein the class elements are atomic data records, and wherein the plurality of the template class rules define a status of the interventional medical procedure at which the template class elements are available for data input, receiving an interventional procedure status indication from an interventional procedure monitoring device, wherein the interventional procedure status indication provides information about a current stage of a plurality of stages of the interventional medical procedure, determining an availability condition of a template class element in the plurality of template class elements, where an availability condition defines if the template class element is available for data input, by comparing the interventional procedure status indication to one of the plurality of template class rules, enabling a data input into the template class element if the availability condition is satisfied, receiving data input into the template class element for which data input has been enabled to form structured interventional medical reporting data, generating a clinical report of the interventional medical procedure using structured interventional medical reporting data and outputting the clinical report in the context of this claim encompasses a certain method of organizing human activity, namely managing interactions between people, e.g. following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“outputting the clinical report” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a non-transitory computer readable medium storing instructions executable by an electronic processor to perform a method for the formation of a clinical report during an interventional medical procedure using structured interventional medial reporting data”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“outputting the clinical report” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the processing unit is further configured to display a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements”, “on a graphical user interface” and “wherein the data is received into the template class element via the graphical input element” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“displaying a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements” and “wherein the data is received into the template class element via the graphical input element” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “on a graphical user interface”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“displaying a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements” and “wherein the data is received into the template class element via the graphical input element” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving patient parameter information”, “pre-populating the graphical input element with an initial data value taken from the patient parameter information” and “previewing the initial data value of the template class element in the graphical input element” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from a patient monitoring device”, “receiving a user confirmation command confirming the initial data value as a final data value” and “storing the final data value into the template class element as the structured medical reporting data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving a user confirmation command confirming the initial data value as a final data value” and “storing the final data value into the template class element as the structured medical reporting data”  which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from a patient monitoring device”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“receiving a user confirmation command confirming the initial data value as a final data value” which corresponds to receiving or transmitting data over a network. 
“storing the final data value into the template class element as the structured medical reporting data” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving standardized vocabulary data linked to the template class element, wherein the standardized vocabulary data comprises a plurality of vocabulary elements, and wherein each vocabulary element represents a standard medical term”, “selecting a subset of vocabulary elements from the plurality of vocabulary elements based on the template class element”, “enabling a selection of a selected vocabulary element, out of the subset of vocabulary elements” and “receiving the selected vocabulary element into the template class element” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“displaying a subset of vocabulary elements on the graphical user interface as the graphical input element” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“displaying a subset of vocabulary elements on the graphical user interface as the graphical input element” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“displaying a subset of vocabulary elements on the graphical user interface as the graphical input element” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“storing a sequence of interventional procedure status indications” and “detecting the end of a current stage of the interventional medical procedure by comparing the sequence of interventional procedure status indications to an interventional procedure stage rule” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“displaying the graphical input element on the graphical user interface if the end of the current stage of the interventional medical procedure has been detected” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“displaying the graphical input element on the graphical user interface if the end of the current stage of the interventional medical procedure has been detected” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“displaying the graphical input element on the graphical user interface if the end of the current stage of the interventional medical procedure has been detected” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“acquiring a first plurality of medical images of an interventional procedure” and “enabling a user selection of an interventional medical image of the plurality of medical images” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from an interventional medical imaging device”, “displaying the plurality of medical images using the graphical user interface” and “storing the user-selected selected interventional medical image in a template class element of the structured medical reporting data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“displaying the plurality of medical images using the graphical user interface” and “storing the user-selected selected interventional medical image in a template class element of the structured medical reporting data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from an interventional medical imaging device”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“displaying the plurality of medical images using the graphical user interface” which corresponds to receiving or transmitting data over a network. 
“storing the user-selected selected interventional medical image in a template class element of the structured medical reporting data” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving a second plurality of interventional medical images from an interventional medical imaging device, and to automatically select a representative image from the second plurality of medical images based upon an interventional medical image selection algorithm to provide a selected representative interventional image, wherein a data input into the template class element comprises enabling the input of the selected interventional representative image into the template class element” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the interventional procedure status indication is a signal including one or more of: (i) a stent deployment control signal; (ii) a stent deployment visual detection signal; (iii) a device positioning recognition signal; (iv) a haemodynamic measurement stage signal; (v) an electrophysiological measurement stage signal; (vi) a pressure measurement signal; (vii) a contrast injection signal; (viii) a medical image state signal; (ix) an electrocardiogram signal; (x) a balloon inflation signal; (xi) a C-arm orientation parameter; (xii) a manual procedure status input; and (xiii) a catheter positioning recognition signal.” further defines the limitation of interventional procedure status indication recited in the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“generating an interventional medical procedure report using the structured medical reporting data by transferring the data stored in the plurality of template class elements into the report template class” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“to output the interventional medical procedure report” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“to output the interventional medical procedure report” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“to output the interventional medical procedure report” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
Claim 10 further defines that the interventional medical procedure is an X-ray imaging procedure and that the step of performing the X-ray imaging procedure on a patient is included.
These elements merely further define the identified abstract idea in claim 1 and are still considered “Certain Methods of Human Activity”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, Claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving a digital signature from an input device; and outputting the clinical report incorporating the digital signature” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving a digital signature from an input device; and outputting the clinical report incorporating the digital signature” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“receiving a digital signature from an input device; and outputting the clinical report incorporating the digital signature” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 is substantially similar to claim 1. Accordingly, claim 13 is rejected for the same reasons as claim 1. 
As per claim 16, 
Claim 16 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the interventional medical imaging device comprises an X-ray imaging device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the interventional medical imaging device comprises an X-ray imaging device”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the X-ray imaging device comprises a C-arm imaging device including a C-arm supporting an X-ray source and an X-ray detector” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the interventional medical imaging device comprises an X-ray imaging device”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 18 depends from claim 17 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the interventional procedure status monitoring device receives an interventional procedure status indication comprising an azimuth and elevation of the C-arm, and data input into a template class which comprises cardiac information inferred from the azimuth and elevation of the C-arm” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19,
Claim 19 depends from claim 18 and inherits all the limitations of the claim from which it depends. Claim 19 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the interventional procedure status monitoring device further receives the interventional procedure status indication comprising a stent deployment control signal, and the data input into the template class element further comprises an indication that deployment of the stent has been completed” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 20, 
Claim 20 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 20 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the method further includes: receiving a vital sign data of the patient; and inserting the vital sign data in to the template class element” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (2012/0035963; herein referred to as Qian) in further view of Dobkin et al. (US 2016/0022476; herein referred to as Dobkin).
As per claim 1, 
Qian teaches a non-transitory computer readable medium storing instructions executable by an electronic processor to perform a method for the formation of a clinical report using structured interventional medial reporting data: 
(Paragraph [0037] of Qian. The teaching describes “the various system components described herein with regard to FIGS. 1-3, including the reasoning engine 20, include one or more processors or computers that execute computer-executable instructions and/or algorithms stored to persistent memory for performing the various actions and providing the various functions described herein”)
Qian further teaches controlling a medical intervention device to perform an interventional medical procedure:
(Paragraph [0020] of Qian. The teaching describes image data can be generated using an x-ray device.)
Qian further teaches receiving a report template class of an interventional medical procedure, wherein the report template class is a structured data record enabling the input and storage of medical data comprising a plurality of template class elements, and a plurality of template class rules: 
(Paragraphs [0029]-[0033] of Qian. The teaching describes a grouping a report templates for reporting on a variety of interventional medical procedures. Each template in the group is considered a template class and has specific requirements for data involved for the template to be considered. Such requirements need specific elements in the procedure to exist and rules to follow, e.g. “the reasoning engine 20 identifies relevant information in the patient images and medical records, and invokes the information integration component 22, populates the report template with the identified information. The information integration component 22 uses the relevant image finding information and text to access a medical encyclopedia and image library and look up relevant background information, diagnoses, etc., which is inserted into the template as well”. The teaching further describes “the reasoning engine 20 incorporates links to related information into the custom report. For instance, links to published articles, other patient cases, and the like may be inserted into the report. In another embodiment, links are included that point to additional information (e.g., omitted images, text, etc.) not included in the report”. Because this report is a template, this establishes a standardized format for data input which constitutes that the report template class is a structured data record. This structured data record has demonstrated enabling the input and storage of medical data comprising a plurality of template class elements through the input of at least link to related information in the custom report.)
Qian further teaches wherein the plurality of the template class rules define a status of the interventional medical procedure at which the template class elements are available for data input, receiving an interventional procedure status indication from an interventional procedure monitoring device, wherein the interventional procedure status indication provides information about a current stage of a plurality of stages of the interventional medical procedure, determining an availability condition of a template class element in the plurality of template class elements, where an availability condition defines if the template class element is available for data input, by comparing the interventional procedure status indication to one of the plurality of template class rules, enabling a data input into the template class element if the availability condition is satisfied: 
(Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed.)
Qian further teaches receiving data input into the template class element for which data input has been enabled to form structured interventional medical reporting data, generating a clinical report of the interventional medical procedure using structured interventional medical reporting data and outputting the clinical report:
(Paragraphs [0036] and [0044] of Qian. The teaching describes that “the target information (e.g., gold-standard cases and/or images, encyclopedic background information, etc.,) is inserted into the report template at pre-specified fields or locations to generate the custom report”. The teaching further goes on to say that “the template may be further enriched by the radiologist bay adding additional information from the encyclopedia (references to gold-standard cases, studies, etc.)” to assist the reader of the report once the report has been generated and given to the user.)
Qian does not explicitly disclose the formation of a clinical report during an interventional medical procedure or wherein the class elements are atomic records. 
However, Dobkin teaches the formation of a clinical report during an interventional medical procedure:
(Paragraphs [0051] and [0057] of Dobkin. The teaching describes medical data system 10 includes a graphical data collection system 11 for accurately collecting medical procedure data in real time or near real time concurrently with the performance of the medical procedure. The medical data system presents structured information and instructions through the graphical data collection to guide the operators through the data entry process and to assure that data is consistently and uniquely identified. In addition, the ability to collect one of many types of surgical procedures including but not limited to: spine, cardiac surgery, interventional cardiology, hip surgery, and knee surgery.) 
Dobkin further teaches class elements in a medical report wherein the class elements are atomic records:
(Paragraph [0052] of Dobkin. The teaching describes that medical data system 10 also has procedure data 14 to support the collection and presentation of medical procedure data. For example, procedure data 14 may include specific information regarding the medical procedure to be performed, or may include data specific to the patient, medical procedure environment, medications, or personnel involved in the procedure. It will be understood that the procedure data may in some cases be automatically accessed from, other existing electronic databases, may be manually input prior to the medical procedure, or may be manually entered in real time or near real time during the medical procedure. This specific medical procedure data elements entered in real time with the procedure is considered “atomic records” because they are elements for recording a unique observation at a certain time point, although an allowance can be made for later editing of the unique observation.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the medical image reporting technique of Qian the reporting features of Dobkin. While the reporting practice of Qian describes a specific interventional image reporting process and arguably has the ability to be run in tandem with the procedure which it is reporting, such a capability is not explicitly described in detail. Paragraph [0053] of Dobkin teaches that such an ability is not only capable by image reporting systems, but also confers the efficient and effective management of the medical business, as well as facilitating improved delivers of healthcare to the patient. One of ordinary skill in the art would have added to the teaching of Qian, the teachings of Dobkin based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 1,
Qian further teaches wherein the processing unit is further configured to display, on a graphical user interface, a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements, and wherein the data is received into the template class element via the graphical input element:
(Paragraph [0040] of Qian. The teaching describes “the system displays an image volume of the lateral ventricles of the current patient and generates statistics. The reasoning engine 20 generates suggestions based on a comparison of the patient images to standard images, such as whether the lateral ventricles are enlarged, and provides a confidence indicator for the suggestion. The radiologist may add, for example, a textual description such as “abnormal enlargement of lateral ventricles” as one image finding”)
As per claim 3, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 2,
Qian further teaches to receive patient parameter information from a patient monitoring device, to pre-populate the graphical input element with an initial data value taken from the patient parameter information, and to preview the initial data value of the template class element in the graphical input element:
(Paragraphs [0017] and [0018] of Qian. The teaching describes that after “a radiologist generates diagnostic images and is ready to generate the report, the system 10 employs patient identification information to search hospital records and determine the type of study that was ordered and/or reasons therefor, retrieve the appropriate report template, and pre-populate the template with information from the hospital database, such as patient name and identification, nature of the diagnostic study, dates, etc.” and “template prompts the diagnostician to place analysis information in appropriate locations or fields, to make appropriate diagnostic interpretations, make appropriate measurements, and the like”)
Qian further teaches to receive a user confirmation command confirming the initial data value as a final data value, and to store the final data value into the template class element as the structured medical reporting data:
(Paragraphs [0036] and [0044] of Qian. The teaching describes that “the target information (e.g., gold-standard cases and/or images, encyclopedic background information, etc.,) is inserted into the report template at pre-specified fields or locations to generate the custom report”. The teaching further goes on to say that “the template may be further enriched by the radiologist bay adding additional information from the encyclopedia (references to gold-standard cases, studies, etc.)” to assist the reader of the report once the report has been generated and given to the user. These steps constitute a confirmation of the pre-loaded data, after edits as needed, that is stored as the structured medical reporting data by virtue of the fact that the data is included in the custom report.)
As per claim 6, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 2,
Qian further teaches to acquire a first plurality of medical images of an interventional procedure from an interventional medical imaging device, to display the plurality of medical images using the graphical user interface, to enable a user selection of an interventional medical image of the plurality of medical images, and to store the user-selected selected interventional medical image in a template class element of the structured medical reporting data:
(Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed.
As per claim 8, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 1,
Qian further teaches wherein the interventional procedure status indication is a signal received by the processing unit resulting from the group of signals: (i) a stent deployment control signal; (ii) a stent deployment visual detection signal; (iii) a device positioning recognition signal; (iv) a haemodynamic measurement stage signal; (v) an electrophysiological measurement stage signal; (vi) a pressure measurement signal; (vii) a contrast injection signal; (viii) a medical image state signal; (ix) an electrocardiogram signal; (x) a balloon inflation signal; (xi) a C-arm orientation parameter; (xii) a manual procedure status input; and (xiii) a catheter positioning recognition signal:
(Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed. This constitutes a medical image state signal)
As per claim 9, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 1,
Qian further teaches to generate an interventional medical procedure report using the structured medical reporting data by transferring the data stored in the plurality of template class elements into the report template class; and to output the interventional medical procedure report:
(Paragraphs [0036] and [0044] of Qian. The teaching describes that “the target information (e.g., gold-standard cases and/or images, encyclopedic background information, etc.,) is inserted into the report template at pre-specified fields or locations to generate the custom report”. The teaching further goes on to say that “the template may be further enriched by the radiologist bay adding additional information from the encyclopedia (references to gold-standard cases, studies, etc.)” to assist the reader of the report once the report has been generated and given to the user.)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1.
Claim 10 further defines that the interventional medical procedure is an X-ray imaging procedure and that the step of performing the X-ray imaging procedure on a patient is included. 
Qian further teaches that the interventional medical procedure is an X-ray imaging procedure and that the step of performing the X-ray imaging procedure on a patient:
(Paragraph [0020] of Qian. The teaching describes image data can be generated using an x-ray device.)
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, Claim 11 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 1. Accordingly, claim 13 is rejected for the same reasons as claim 1. 
As per claim 16, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 13. 
Qian further teaches wherein the interventional medical imaging device comprises an X-ray imaging device:
(Paragraph [0020] of Qian. The teaching describes image data can be generated using an x-ray device.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qian and Dobkin in further view of Bryce (US 2012/0330876).
As per claim 4, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 2,
The combined teaching of Qian and Dobkin does not explicitly teach all of the limitations of claim 4. 
However, Bryce teaches to receive standardized vocabulary data linked to the template class element, wherein the standardized vocabulary data comprises a plurality of vocabulary elements, and wherein each vocabulary element represents a standard medical term, and to select a subset of vocabulary elements from the plurality of vocabulary elements based on the template class element, to display a subset of vocabulary elements on the graphical user interface as the graphical input element, to enable a selection of a selected vocabulary element, out of the subset of vocabulary elements, and to receive the selected vocabulary element into the template class element:
(Paragraphs [0178]-[0181] and Figure of Bryce. The teaching describes that the system receives findings data to be put into a medical report. The system takes this information and places it into a report template for the user. The user is then prompted, based on the text of the findings to select associated vocabulary of medical terms to input this data into the medical report.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Qian and Dobkin, the labeling teaching of Bryce. Paragraph [0008] of Bryce teaches that the disclosed invention “can provide a consistent and time-efficient method for radiologists and other medical image study interpreters to report both normal and abnormal medical findings using frequently repeated phrases”. Based on this teaching, it would have been readily apparent to one of ordinary skill in the art that Bryce improves on other reporting techniques by implementing this teaching. One of ordinary skill in the art would have added to the combined teaching of Qian and Dobkin, the teaching of Bryce based on this incentive without yielding unexpected results. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qian and Dobkin in further view of Shapiro et al. (US 2005/0075544; herein referred to as Shapiro)
As per claim 5, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 2,
The combined teaching of Qian and Dobkin does not explicitly disclose all of the limitations of claim 5. 
However Shapiro teaches to store a sequence of interventional procedure status indications, to detect the end of a current stage of the interventional medical procedure by comparing the sequence of interventional procedure status indications to an interventional procedure stage rule, and to display the graphical input element on the graphical user interface if the end of the current stage of the interventional medical procedure has been detected:
(Paragraphs [0012]-[0014] of Shapiro. The teaching describes a medical reporting system that generates reports on all required endoscopy information. The system has a tracking system that tracks the progression of the procedure that allows the identification to see what stage of the procedure the patient is in. Staff is notified when an end of a stage is detected.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Qian and Dobkin, the stage tracking teachings of Shapiro. One of ordinary skill in the art would have known that all of the claimed features exist in the prior art though in separate references. The teachings of the references would have operated in the same way when combined as they would apart. Both Qian and Shapiro are directed to the same field of invention, namely, medical report generation. Accordingly, it would have been obvious to combine known elements that exist in the prior art to try to create an improved system. One of ordinary skill in the art would have added to the combined teaching of Qian and Dobkin, the teaching of Shapiro based on this rationale without yielding unexpected results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qian and Dobkin in further view of Iwasaki (US 2012/0250961)
As per claim 7, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 1,
The combined teaching of Qian and Dobkin does not explicitly disclose all of the limitations of claim 7.
However Iwasaki teaches to receive a second plurality of interventional medical images from an interventional medical imaging device, and  to automatically select a representative image from the second plurality of medical images based upon an interventional medical image selection algorithm to provide a selected representative interventional image, wherein a data input into the template class element comprises enabling the input of the selected interventional representative image into the template class element:
(Paragraph [0054] of Iwasaki. The teaching describes that a grouping of images are collected and a representative image is automatically selected as a representative image. This representative image is then placed in the medical report to be generated.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Qian and Dobkin, the stage tracking teachings of Iwasaki. One of ordinary skill in the art would have known that all of the claimed features exist in the prior art though in separate references. The teachings of the references would have operated in the same way when combined as they would apart. Both Qian and Iwasaki are directed to the same field of invention, namely, medical report generation. Accordingly, it would have been obvious to combine known elements that exist in the prior art to try to create an improved system. One of ordinary skill in the art would have added to the combined teaching of Qian and Dobkin, the teaching of Iwasaki based on this rationale without yielding unexpected results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qian and Dobkin in further view of Dobrean et al. (US 2015/0032474; herein referred to as Dobrean)
As per claim 12, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 10.  
The combined teaching of Qian and Dobkin does not explicitly disclose all of the limitations of claim 12. 
However, Dobrean teaches receiving a digital signature from an input device; outputting the clinical report incorporating the digital signature:
(Paragraphs [0065] and [0067] of Dobrean. The teaching describes “the template will include one or more areas to be populated by presentation features. These features, such as report header and reporting medical professional signature, are selected depending on who is generating the medical report or who originally created the medical record” and “report 700 comprises presentation features such as report header 702, patient information 704, reporter signature 706, and salutation 708”.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Qian and Dobkin, the signature teachings of Dobrean. One of ordinary skill in the art would have known that all of the claimed features exist in the prior art though in separate references. The teachings of the references would have operated in the same way when combined as they would apart. Both Qian and Dobrean are directed to the same field of invention, namely, medical report generation. Accordingly, it would have been obvious to combine known elements that exist in the prior art to try to create an improved system. One of ordinary skill in the art would have added to the combined teaching of Qian Dobkin, the teaching of Dobrean based on this rationale without yielding unexpected results. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qian and Dobkin in further view of Cohen (US 2013/0172730). 
As per claim 17, 
The combined teaching of Qian and Dobkin teaches the limitations of claim 16. 
The combined teaching of Qian and Dobkin does not explicitly teach wherein the X-ray imaging device comprises a C-arm imaging device including a C-arm supporting an X-ray source and an X-ray detector. 
However Cohen teaches wherein the X-ray imaging device comprises a C-arm imaging device including a C-arm supporting an X-ray source and an X-ray detector:
(Paragraphs [0022], [0042], and [0062] and Figure 2 of Cohen. The teaching describes an exemplary system for acquiring an image of the body of the patient and any images of medical devices disposed within the body. The first and second imagers 106, 108 can include any type of image acquisition system known in the art, such as, for example and without limitation, ultrasound, inner-vascular ultrasound, X-ray, C-Arm machines (equipped with such devices), fluoroscopy, angiography, computerized tomography (CT), nuclear magnetic resonance (NMR), positron-emission tomography, single-photon emission tomography, optical imaging, nuclear imaging—PET, thermography, and the like. “Matching” the P/Os of the first and second imagers 106, 108 may be easiest where the first and second imagers 106, 108 are either the same device or are maneuvered similarly, as shown in FIG. 2.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Qian and Dobkin, the specific X-ray teachings of Cohen. The usage of C-arm structures when taking an X-ray are ubiquitous in the field of X-ray imaging. Paragraph [0042] appears to suggest as much due to the easy interchangeability of the described imaging methods including X-ray. Qian already teaches the general use of X-ray image acquisition. The teaching of Cohen explicitly teaches an otherwise implicit teaching of how X-ray acquisition could have happened in Qian. One of ordinary skill in the art would have added to the combined teaching of Qian and Dobkin, the teachings of Cohen based on this rationale without yielding unexpected results. 
As per claim 18, 
The combined teaching of Qian, Dobkin and Cohen teaches the limitations of claim 17. 
Qian further teaches wherein the interventional procedure status indication is a signal received by the processing unit resulting from the group of signals: (i) a stent deployment control signal; (ii) a stent deployment visual detection signal; (iii) a device positioning recognition signal; (iv) a haemodynamic measurement stage signal; (v) an electrophysiological measurement stage signal; (vi) a pressure measurement signal; (vii) a contrast injection signal; (viii) a medical image state signal; (ix) an electrocardiogram signal; (x) a balloon inflation signal; (xi) a C-arm orientation parameter; (xii) a manual procedure status input; and (xiii) a catheter positioning recognition signal:
(Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed. This constitutes a medical image state signal)
Cohen further teaches that the interventional procedure status monitoring device can receive an interventional procedure status indication comprising an azimuth and elevation of the C-arm, and data input into a template class which comprises cardiac information inferred from the azimuth and elevation of the C-arm;
(Paragraphs [0039] and [0088] of Cohen. The teaching describes that each P/O determination may include at least one of a position and an orientation relative to a reference coordinate system, which may be the coordinate system of the MPS 114. P/O can be tracked to the relevant number of degrees of freedom according to the application and imaging. For example, the P/O may be expressed as a position (i.e., a coordinate in three axes X, Y, and Z) and an orientation (i.e., an azimuth, elevation, and potentially roll) of a magnetic field sensor in a magnetic field relative to a magnetic field generator(s) or transmitter(s). Images from the first and second time periods do not necessarily correspond to the same cardiac phase. This may be true even where the second imager acquires images of the body at P/Os similar or equal to the P/Os in which the first imager was arranged. This disparity in cardiac phases of associated images is undesirable because the heart takes on different shapes and sizes at different cardiac phases. One way to account for these differences in cardiac phase is to associate a second image with a first image that was acquired during the same, or at least a similar, cardiac phase)
As per claim 19,
The combined teaching of Qian, Dobkin and Cohen teaches the limitations of claim 18. 
Qian further teaches wherein the interventional procedure status indication is a signal received by the processing unit resulting from the group of signals: (i) a stent deployment control signal; (ii) a stent deployment visual detection signal; (iii) a device positioning recognition signal; (iv) a haemodynamic measurement stage signal; (v) an electrophysiological measurement stage signal; (vi) a pressure measurement signal; (vii) a contrast injection signal; (viii) a medical image state signal; (ix) an electrocardiogram signal; (x) a balloon inflation signal; (xi) a C-arm orientation parameter; (xii) a manual procedure status input; and (xiii) a catheter positioning recognition signal:
(Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed. This constitutes a medical image state signal)
Cohen further teaches that the interventional procedure status monitoring device can further receive the interventional procedure status indication comprising a stent deployment control signal, and the data input into the template class element further comprises an indication that deployment of the stent has been completed:
(Paragraphs [0034], [0039] and [0088] of Cohen. The teaching describes that each P/O determination may include at least one of a position and an orientation relative to a reference coordinate system, which may be the coordinate system of the MPS 114. P/O can be tracked to the relevant number of degrees of freedom according to the application and imaging. For example, the P/O may be expressed as a position (i.e., a coordinate in three axes X, Y, and Z) and an orientation (i.e., an azimuth, elevation, and potentially roll) of a magnetic field sensor in a magnetic field relative to a magnetic field generator(s) or transmitter(s). Images from the first and second time periods do not necessarily correspond to the same cardiac phase. This may be true even where the second imager acquires images of the body at P/Os similar or equal to the P/Os in which the first imager was arranged. This disparity in cardiac phases of associated images is undesirable because the heart takes on different shapes and sizes at different cardiac phases. One way to account for these differences in cardiac phase is to associate a second image with a first image that was acquired during the same, or at least a similar, cardiac phase. Any medical positioning system (MPS) mentioned herein may be coupled with other devices or systems associated therewith, either physically (i.e., in a fixed location with respect thereto) or logically (i.e., where both collaborate within the same coordinate system). In the following description, a medical device can be a catheter (e.g., balloon catheter, stent catheter, surgical catheter, dilution catheter), a drug delivery unit (e.g., needle, catheter having a coated stent or a balloon, brachytherapy unit), a tissue severing unit (e.g., forceps, ablation catheter), and the like)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qian and Dobkin in further view of Maron et al. (2015/0164436; herein referred to as Maron). 
The combined teaching of Qian and Dobkin teaches the limitations of claim 1. 
The combine teaching of Qian and Dobkin does not explicitly teach wherein the method further includes: receiving a vital sign data of the patient; and inserting the vital sign data in to the template class element. 
However Maron teaches wherein the method further includes: receiving a vital sign data of the patient; and inserting the vital sign data in to the template class element:
(Paragraph [0100] of Maron. The teaching describes a medical report form that is generated to present data. The information can be provided to at least one operator or all operators in the form of a generated report, for example a hard copy and/or an electronic report. In some cases, system 10 can refer to a library of evidence-based practices, for example a library of data entered into input module 110, and system 10 can perform a quantitative or qualitative calculation related to clinical approach efficacy, appropriateness and/or timeliness. The report can then be transferred to a healthcare information system. Additionally, output module 130 can create a post-operative debrief in the form of an interactive montage of critical events, for example an output including procedure video, audio, transcripts of audio, patient vital signs during the procedure, corresponding pre-operative thresholds/scores, any relevant medical imaging, and any other desired information)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the source information of the combined teaching of Qian and Dobkin with the information included in the report form of Maron. Qian teaches that the information that the template is pulled from is by mapping patient source information to the target information in the report template, see paragraph [0036] of Qian. Qian does not go into detail about what this source information consists of. However, Maron demonstrates that information such as vital sign information of a patient can provide greater context for a user to be able to have the best medical picture for the patient that they can have. Accordingly, one of ordinary skill in the art would have added to the combined teaching of Qian and Dobkin, the teachings of Maron based on this incentive without yielding unexpected results. 

Response to Arguments
Applicant's arguments filed May 03, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has made the necessary changes to warrant removal of these rejections. Accordingly, these rejections are withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the pending claims successfully integrate the alleged abstract idea into a practical application through effecting a particular treatment or prophylaxis for a disease or medical condition. Specifically the applicant argues that claims 1, 10 and 12 provide this capability. 
The examiner respectfully disagrees. Generating a report from gathered medical information does not constitute “effecting a particular treatment or prophylaxis for a disease or medical condition”. The output of this process, the report, does not have any direct bearing on how a patient’s treatment is going to be affected. The report is given to an end user who then determines which course of action to take. The treatment or prophylaxis that is effected to the patient is solely dependent on factors outside of the claimed invention. As for claim 10 which includes “performing the X-ray imaging procedure on a patient”, this limitation does not amount to “effecting a particular treatment or prophylaxis for a disease or medical condition” because this step does not define what is actually performing it. To the examiner’s understanding the step could merely mean telling a technician to run the X-ray procedure which falls under “Certain Methods of Organizing Human Activity”. This understanding has no similarity to “effecting a particular treatment or prophylaxis for a disease or medical condition” as described in Vanda, by which treatment was administered without human intervention. To further underline the dissimilarity between the pending claims and those of Vanda, the claims do not effect a particular treatment. The pending claims are directed to performing any potential interventional medical procedure. Due to this the claims cannot be possibly construed as a particular treatment. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that Qian does not disclose that an interventional procedure status indication is compared to the template class rules to derive the availability condition. 
The examiner respectfully disagrees. Paragraphs [0034] and [0035] of Qian teach that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was imaged. This constitutes an availability condition because the image step was completed first and then analysis was able to commence. The teaching further describes that the image and text analysis in the template allow the system to input the system to input data once the available image and text has been analyzed. The applicant provides no reasoning as to why they disagree with this argument. They merely provide a conclusory statement that there is no comparison of the imaging being done to template class rules. In contrast, the examiner has provided evidence from the Qian reference that demonstrate that the template class rules require imaging to be completed first and then analysis can then commence. The system has to check the template class rules to determine whether the condition of availability is met. 
The applicant further argues that Qian does not disclose an input element linked to the template class element, wherein the data is received into the template class element via the graphical input element, as recited in claim 2. 
The examiner respectfully disagrees. Paragraph [0040] of Qian teaches that the claimed input element linked to the template class element is analogous to a radiologist may adding, for example, a textual description such as “abnormal enlargement of lateral ventricles” as one image finding which is linked to reasoning engine 20 which generates suggestions based on a comparison of the patient images to standard images. The applicant provides no reasoning as to why they disagree with this argument. They merely provide a conclusory statement that there is no input element linked to the template class element, wherein the data is received into the template class element via the graphical input element. In contrast, the examiner has provided evidence from the Qian reference that demonstrate that the radiologist provides an input element such as a textual description, where this description is received into the graphical user interface. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686        

/JOHN P GO/Primary Examiner, Art Unit 3686